 

Exhibit 10.2

 

June 30, 2010

 

Mr. Kent T. Lucien

Vice Chairman & Chief Financial Officer

 

Dear Kent:

 

I want to let you know that President Peter Ho and I, and our fellow Directors,
are most pleased with your leadership and contributions to Bank of Hawaii.  We
are delighted that you are agreeable to continuing to work with our Bank into
2013.

 

Your understanding of and commitment to our Bank will be a real positive and we
are pleased that you agree to the terms of the attached Retention Agreement.  We
look forward to your continued leadership.

 

 

Very Truly Yours,

 

 

 

/s/ Allan R. Landon

 

Allan R. Landon

 

Chairman and CEO

 

 

--------------------------------------------------------------------------------


 

RETENTION AGREEMENT

Between Bank of Hawaii and Kent T. Lucien dated June 25, 2010

 

This Retention Agreement (“Agreement”) is between Kent T. Lucien (“you”) whose
mailing address is 2038 Ualakaa Street, Honolulu, HI  96822, and Bank of Hawaii
Corporation and Bank of Hawaii (collectively, the “Bank”) at 130 Merchant
Street, Honolulu, Hawaii  96813.  The purpose of this Agreement is to describe
the terms of your retention and transition from employment with the Bank.

 

1.                                       Duties and Compensation until your
Departure Date.  You will continue the position of Vice Chair and Chief
Financial Officer.  You agree to work diligently in your position (or in any
other position to which you may be placed) through January 31, 2013 (“Separation
Date”), at which time you will be relieved of all duties and responsibilities. 
The Bank may advance your Separation Date to any date before January 31, 2013,
or may extend your Separation Date to any date within six months after
January 31, 2013.  Any Separation Date after July 31, 2013 will require mutual
agreement of the parties in writing.

 

a.               You will be paid your salary and benefits through the
Separation Date.

 

b.              You will participate in the Executive Incentive Plan for
calendar years 2010, 2011, and 2012, provided you are employed for the duration
of the Performance Period as defined in the applicable Plan.

 

c.               You will continue to participate in the 2010 Cash for Equity
Program approved by the Bank’s Human Resources and Compensation Committee.

 

d.              You will not participate in any other incentive, retention,
bonus, or stock plan in 2010, or thereafter, subsequent to the date of this
Agreement.

 

e.               In the event you voluntarily terminate employment prior to the
Separation Date, you will receive only your salary and vested benefits through
the date of your termination of employment.

 

f.                 You acknowledge and agree that no compensation or other
payment except as specified in this Agreement will be owed to you after the
Separation Date.

 

2.                                       Return of Bank Materials upon
Termination of Employment and Resignation from Positions.  On or prior to the
Separation Date, you:

 

a.               Will return to the Bank any information you have about the
Bank’s practices, customers, strategies, procedures, or trade secrets, including
but not limited to, customer data, lists and accounts, growth plans, business
plans, and marketing strategies (collectively, “Bank Information”).  You will
not retain any copies of the Bank Information in any form or medium.

 

b.              You will return any Bank property you have, including American
Express card, keys, cell phone, personal digital assistant (PDA), badge, or
other Bank property and equipment.

 

--------------------------------------------------------------------------------


 

c.               You will resign from any positions you hold as a director,
officer, or other management official of any Bank affiliate or subsidiary, or as
trustee or fiduciary of any Bank benefit plan or trust, effective on the
Separation Date.

 

d.              In the event your employment is terminated prior to your
Separation Date, you will comply with the requirements listed in this Section 2
of the Agreement as of your termination date (“Termination Date”).

 

3.                                       Retention Payment (“Monetary
Consideration”).  If you perform your duties to the Bank’s satisfaction through
your Separation Date, (including attaining Performance and Transition Objectives
which shall be deemed to be met unless you are otherwise notified prior to
December 31, 2012) and comply with the requirements in Sections 1, 2, 3, 6, 7,
8, and 9 and Exhibit “A” of this Agreement, you will receive a Retention Payment
of $425,000.00.

 

a.               The Retention Payment will be paid by the 60th day following
the Separation Date, provided that you have executed and submitted the Release
of claims referenced in Section 6(d) below and the statutory period during which
you are entitled to revoke the Release has expired before the payment date. 
Failure to timely execute and submit the Section 6(d) Release will be considered
a breach of this Agreement and will result in consequences including the
forfeiture of the Retention Payment.

 

b.              After the Separation Date, you will no longer be eligible for
contributions or benefit accruals under any of the Bank’s tax-qualified
retirement plans or nonqualified deferred compensation plans.  Any outstanding
equity grants will expire in accordance with the terms of the applicable
agreements.

 

4.                                       Effect of this Agreement on other
Severance Arrangements.

 

a.               Unless your employment is terminated for “cause” as defined in
Section 5 of this Agreement, your employment will be terminated by way of
resignation.  You understand and agree that by resigning, you are not entitled
to benefits under the BOH Separation Benefit Plan or the Bank’s Basic Staff
Severance Plan.  By acceptance of this Agreement and in consideration of the
Monetary Consideration provided to you under this Agreement, you are waiving and
releasing any claim for benefits under both Plans described in this Section 4a.

 

b.              The Bank’s Change-in-Control Retention Plan (amended and
Restated effective December 17, 2009) entered into by you and the Bank effective
December 22, 2009, shall be deemed to have been terminated as of your Separation
Date.  If a Change-in-Control occurs prior to your Separation Date and you
become entitled to benefits under the Bank’s Change-in-Control Retention Plan,
you will receive the benefits

 

2

--------------------------------------------------------------------------------


 

under the Change-in-Control Retention Plan, and will not be entitled to any of
the benefits provided under this Agreement.

 

c.               The Bank makes no representation to you concerning your
possible entitlement to unemployment insurance benefits, and will truthfully
report, should unemployment compensation authorities ask, the reason(s) causing
your termination of employment.

 

5.                                       When your Employment may be Terminated
for Cause.  You agree and understand that your employment with the Bank may be
terminated for “cause” at any time on or before the Separation Date.

 

a.               “Cause” is defined to include:  (1) your violation of the
Bank’s Employee Handbook which includes the Bank’s Code of Business Conduct and
Ethics (the “Handbook”), a current copy of which has been provided to you;
(2) your breach of the terms of this Agreement; or (3) your failure to
successfully complete your transition objectives or to make satisfactory
progress toward your annual performance objectives through the Separation Date,
as determined by the Bank’s Chief Executive Officer or President.  You
understand and acknowledge that the provisions of the Handbook may be changed
from time to time between the date on which you sign this Agreement (“Execution
Date”) and the Separation Date, and you agree that your violation of any of
those changed provisions prior to the Separation Date will constitute grounds
for terminating your employment for “cause”.

 

b.              Termination for “cause” may be with or without notice.  In the
event that you are terminated for “cause”, you will forfeit all Monetary
Consideration that has not been paid to you as of the Termination Date.

 

c.               Your duties under this Agreement, including the information
disclosure restrictions in Section 9 and the release of all claims in Section 6,
shall remain in the event you are terminated for “cause”.  You agree that the
payment to you of salary and benefits and/or other consideration on or after the
Execution Date shall be good and sufficient consideration to require your
adherence to the promises you have made in this Agreement even if you are
terminated for “cause” and forfeit any unpaid or unvested Monetary
Consideration.

 

6.                                       Waiver of any Claims you may have.  You
waive, release and forego any and all claims that you have or might have through
the Execution Date of this Agreement against the Bank and any of its
predecessors, subsidiaries, related entities, officers, directors, shareholders,
agents, attorneys, employees, successors, or assigns (the “Bank Releasees”),
including without restriction any claims arising from or related to your
employment with the Bank and/or your separation from employment with the Bank.

 

3

--------------------------------------------------------------------------------


 

a.               The released claims include but are not limited to, claims
arising under statutory or common laws in the United States (including federal,
state, or local jurisdictions) or any foreign country.  The released claims
include, but are not limited to, civil claims under anti-discrimination statutes
such as Title VII of the Civil Rights Act, the federal Age Discrimination in
Employment Act (“ADEA”), and Hawaii’s civil rights laws (Hawaii Revised Statutes
Chapters 368 and 378); claims under wage and hour laws; claims under the laws of
contract and tort (such as claims for breach of contract, infliction of
emotional distress, defamation, invasion of privacy, wrongful
termination, etc.); claims based upon the Hawaii Whistleblowers’ Protection Act,
Hawaii Revised Statutes Section 378-61 et. seq.; claims under the Sarbanes-Oxley
Act of 2002, including Section 806 (18 U.S.C. Section 1514A) of the Corporate
and Criminal Fraud Accountability Act of 2002 (Title VIII of Sarbanes-Oxley Act
of 2002); and claims for attorneys’ fees and/or costs.  THIS RELEASE COVERS ALL
CLAIMS THAT ARE BASED UPON ANY EVENT THAT OCCURRED THROUGH THE EXECUTION DATE OF
THIS AGREEMENT.

 

b.              You acknowledge that (1) you have been advised to consult with
an attorney prior to signing this Agreement containing this Release, (2) you
have been given at least twenty-one (21) days prior to signing in which to
consider this Release, (3) you have been advised that this Release covers ALL
CLAIMS (including employment-related claims generally and ADEA claims
specifically) you might have against the Bank or the Bank Releasees through the
Execution Date; and (4) you have seven (7) days after signing this Release (“the
Revocation Period”) in which to revoke this Release.

 

c.               You understand that you may revoke this Agreement by notifying
the Bank at any time during the Revocation Period.  If you elect to revoke this
Release, this Agreement will be null and void and you will not be entitled to
any consideration provided under this Agreement.

 

d.              You agree that you will execute, upon your Separation Date, a
further Release covering claims from the Execution Date through your Separation
Date in the form attached hereto as Exhibit A.  The Release is expressly
incorporated into the Agreement as part of the Agreement.  Failure to timely
execute and submit the Section 6(d) Release will be considered a breach of this
Agreement and will result in consequences including the forfeiture of the
Retention Payment.

 

7.                                       How We will Respond to Employment
Verification Requests.  The Bank and you agree that any inquiries regarding
verification of your employment will be handled through Bank of Hawaii, Human
Resources.  As is its practice, the Bank’s Human Resources will only release
information confirming your dates of employment and position title to requesters
unless we are required to report further information by law, regulation, or
court order.

 

4

--------------------------------------------------------------------------------


 

8.                                       Neither of us will make Negative
Comments about the Other.  The Bank agrees that neither its executive officers
nor its directors will make any disparaging, negative, or derogatory statements
about you.  You agree that you will not make any disparaging, negative, or
derogatory comments about the Bank or the Bank Releasees.

 

9.                                       Your Agreement to keep Secrets and not
to Compete.  You further agree as follows:

 

a.               Unless required or otherwise permitted by law, you will not
disclose to others or use the Bank Information or any summary or derivative of
that information.

 

b.              You acknowledge that your services under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character and that you
have access to Bank Information of an extremely confidential and sensitive
nature crucial to the Bank’s success.  You further acknowledge and agree that if
you were to engage in conduct prohibited by this Section 9 of the Agreement, the
Bank would be irreparably harmed.

 

c.               In consideration of your acknowledgements, our mutual promises,
and all benefits you have received or will receive under this Agreement
including but not limited to the Monetary Consideration, you agree that for the
duration of the term of your active employment by the Bank and for a period of
thirty-six (36) full months following the earlier of your Separation Date or
Termination Date (the “Non-Compete Period”), you will not, either directly or
indirectly, engage in or invest in, own, manage, operate, finance, control, be
employed by, work as a consultant or contractor for, or otherwise be associated
with any Financial Institution doing business in the state of Hawaii; provided,
however, that you may purchase or otherwise acquire up to one percent of any
class of securities of any such Financial Institution (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934. The term “Financial
Institution” is defined as any commercial bank, savings institution, securities
brokerage, mortgage company, insurance broker, or other company or organization
that competes in the state of Hawaii with the Bank or any of its subsidiaries or
related companies or entities (the “Bank or Related Entities”).

 

d.              You agree that for the duration of the Non-Compete Period, you
will not solicit business of the same or similar type being carried on by the
Bank or Related Entities from any company, person, or entity known by you to be
a customer of the Bank or Related Entities, whether or not you had personal
contact with such company, person, or entity by reason of your employment with
the Bank.

 

e.               You agree that for the duration of the Non-Compete Period, you
will not, whether for your own account or the account of any other person at any
time solicit, employ, or otherwise engage as an employee, independent
contractor, or otherwise, any person

 

5

--------------------------------------------------------------------------------


 

who is an employee of the Bank or in any manner induce or attempt to induce any
employee of the Bank to terminate his or her employment with the Bank.

 

f.                 You agree to notify the Bank in writing if you accept
employment at any time during the Non-Compete Period.  You further agree that
the Bank may notify your new employer of the terms of Sections 8, 9 and 11 of
this Agreement and, at the Bank’s election, furnish the employer with a copy of
this Agreement or relevant portions thereof.

 

10.                                 Where Notices are to be Sent.  Any notice
required or permitted by this Agreement shall be in writing sent to the
following addresses:  For you, 2038 Ualakaa Street, Honolulu, HI  96822; for the
Bank, Bank of Hawaii, Human Resources #320, P. O. Box 2900, Honolulu, HI
96846-6000.

 

11.                                 Enforcing this Agreement.  To the extent
permitted by law, if you breach any of your obligations under this Agreement,
the Bank will be entitled to recover the benefits paid under this Agreement and
to obtain all other relief provided by law or equity.  You acknowledge and agree
that your breach of Sections 2, 8, or 9, will result in irreparable harm to the
Bank for which it will have not adequate remedy at law and for which the Bank
will be entitled to immediate injunctive relief.

 

12.                                 Interpretation of this Agreement.  In
deciding any question about the parties’ intent in creating this Agreement, the
following rules will be applied:

 

a.               If any covenant of Section 9 is held by a court to be
unreasonable, arbitrary, or against public policy, the covenant shall be
considered to be divisible with respect to scope, time, and/or geographic area,
and enforced to the greatest extent permissible under law. If any provision of
this Agreement is deemed to be unlawful, the provision will be deemed deleted
from this Agreement and the remainder of the Agreement will continue in effect.

 

b.              The paragraph headings and other guides in this Agreement, as
well as any cover letter or other documents accompanying it, are only intended
to improve the readability of the Agreement, and not to alter its substance.

 

c.               This Agreement is formed at Honolulu, Hawaii, and is to be
interpreted and enforced under the applicable federal and Hawaii state laws.

 

d.              This Agreement represents the complete agreement of the parties
and supersedes any and all prior agreements unless otherwise specified in this
Agreement. In consideration for this new Agreement and the benefits hereunder,
you waive all rights and forever forfeit any benefits under any other agreements
unless otherwise specified in this Agreement.

 

6

--------------------------------------------------------------------------------


 

e.               This Agreement may only be amended in writing signed by both
you and the Bank.

 

f.                 This Agreement is not intended to be and is not an admission
of any fact or wrongdoing or liability by any of the parties.

 

13.                                 Code Section 409A Compliance.

 

a.               This Agreement is intended to meet the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated and official regulatory guidance provided thereunder
(collectively referred to as the “Code”), so that amounts payable herein
(“Payments”) are not includible in the Employee’s gross income under Code
section 409A(a)(1)(A)and the terms of this Agreement shall be construed and
interpreted in a manner consistent with such intent.

 

b.              Notwithstanding any provision  in this Agreement to the
contrary, any provision that does not meet the  Code’s requirements
(“Provision”) or any state or federal statute including any applicable
regulatory guidance thereunder, shall be reformed  to satisfy such requirements
as long as the reformation can  be accomplished without  affecting the
Employee’s Payments in a substantially adverse manner. If in the good faith
determination of the Bank such result cannot be achieved without substantially
adversely affecting the Employee’s Payments, then the Provision shall be treated
as void.

 

c.               For purposes of applying the Code to this Agreement, each
separately identified amount to which the Employee is entitled to under this
Agreement shall be treated as a separate payment.

 

d.              To the extent permissible under Code section 409A, any series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

e.               The Bank’s Human Resources and Compensation Committee and/or
its delegate shall have the sole authority to administer and interpret the terms
of this Agreement.

 

14.                                 Protection Older Workers Benefit Act
notice.  The following is required by the Older Workers Benefit Protection Act
(“OWBPA”):

 

This Agreement includes a waiver of any claims you may have under the Age
Discrimination in Employment Act (“ADEA”) through the Execution Date of the
Agreement.  You have up to twenty-one (21) days from the date of this letter to
accept the terms of this Agreement, although you may accept it at any time
within those 21 days.  To properly weigh the advantages and disadvantages of
signing this Agreement and waiving your ADEA claims, you are advised to consult
an attorney about this Agreement

 

7

--------------------------------------------------------------------------------


 

prior to signing.  If you want to accept the Agreement prior to the expiration
of the 21 days, you will need to indicate your waiver of the 21-day
consideration period by signing in the space indicated below.

 

To accept this Agreement, please date, sign, and return it to the Bank’s
Executive Vice President and Director of Human Resources.  (An extra copy for
your file is provided).  Once you do so, pursuant to the OWBPA, you will still
have an additional seven (7) days in which to revoke your acceptance.  To
revoke, you must send the Bank’s Executive Vice President and Director of Human
Resources a written statement of revocation by registered mail, return receipt
requested.  If you revoke your acceptance of this Agreement, the Agreement will
be void, and you will not receive the Monetary Consideration provided under this
Agreement.

 

BANK OF HAWAII CORPORATION and

BANK OF HAWAII

 

 

By:

/S/ ALLAN R. LANDON

 

Date: June 30, 2010

 

Allan R. Landon

 

 

 

Chairman & Chief Executive Officer

 

 

 

 

By signing this Agreement, I acknowledge that I have had the opportunity to
review it carefully with an attorney of my choice; that I have read and
understand its terms; and that I voluntarily agree to them.

 

Dated: June 30, 2010

/S/ KENT T. LUCIEN

 

Kent T. Lucien

 

 

Pursuant to 29 C.F.R. Section 125.22(e)(6), I hereby knowingly and voluntarily
waive the twenty-one (21)  day pre-execution consideration period set for the in
Older Workers Benefit Protection Act (29 U.S.C. Section 626(f)(1)(F)(i)).

 

 

Dated: June 30, 2010

/S/ KENT T. LUCIEN

 

Kent T. Lucien

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[To be executed on or after Separation Date]

 

WAIVER AND RELEASE OF CLAIMS THROUGH SEPARATION DATE

 

I  agree that all applicable terms and conditions in my Waiver and Release of
Claims set forth in Section 6 of the Agreement dated June 25, 2010 apply with
respect to the period of my employment with the Bank from the Execution Date of
the Agreement through my Separation Date.

 

I understand that no Retention Payment will be made unless this
Section 6(d) Release is executed and submitted such that the statutory period
during which I am entitled to revoke this Release has expired as of the 60th day
following my Separation Date.  Failure to timely execute and submit this
Section 6(d) Release will be considered a breach of the Agreement.

 

 

UNDERSTOOD AND AGREED:

 

 

 

 

 

Kent T. Lucien

 

Date

 

 

Pursuant to 29 C.F.R. § 1625.22(e)(6), I hereby knowingly and voluntarily waive
the twenty-one (21) day pre-execution consideration period set forth in Older
Workers Benefit Protection Act (29 U.S.C. § 626(f)(1)(F)(i)).

 

 

 

 

 

Kent T. Lucien

 

Date

 

9

--------------------------------------------------------------------------------

 